ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_01_FR.txt.                                                                              878




   OPINION DISSIDENTE DE M. LE JUGE AL-KHASAWNEH,
                   VICE-PRÉSIDENT

[Traduction]

   Nature non exclusivement préliminaire de l’exception colombienne — Déci-
sion sur l’exception préliminaire déterminant également un aspect important du
fond du différend — Décision sur la nullité alléguée du traité de 1928 exigeant
une analyse de questions de fait et de droit complexes — Obligation de motiver
les arrêts — Absence de présomption, au paragraphe 9 de l’article 79 du Règle-
ment de la Cour, en faveur de la partie qui soulève l’exception préliminaire
— Limites au pouvoir discrétionnaire de la Cour de définir l’objet du différend
— Pacte de Bogotá et déclarations faites en vertu de la clause facultative : fon-
dements de la compétence de la Cour distincts et indépendants.

   1. Je ne puis souscrire à l’opinion majoritaire selon laquelle le traité
de 1928 conclu entre la Colombie et le Nicaragua est valide (arrêt,
par. 81), ni à la conclusion, découlant directement de cette opinion et
se fondant sur celle-ci, que la première exception préliminaire d’incom-
pétence soulevée par la Colombie est retenue en ce qu’elle a trait à la sou-
veraineté sur les îles de San Andrés, Providencia et Santa Catalina (arrêt,
alinéa 1) a) du dispositif (par. 142)).
   2. Avant que mes propos ne créent un malentendu, je dois pourtant
m’empresser d’ajouter que je ne veux pas laisser entendre par là que le
traité et le protocole en question sont nécessairement nuls, ni que les îles
susmentionnées appartiennent inévitablement au Nicaragua. Je dis sim-
plement que je me range parmi les « sceptiques » qui estiment que des
questions décisives et complexes, de la nature de celles que pose la pré-
sente affaire, ne peuvent être définitivement tranchées qu’après avoir été
examinées de manière approfondie au stade du fond et non de manière
sommaire, peu convaincante et prématurée comme c’est le cas en l’espèce,
d’autant qu’il n’y avait pas de raison judiciaire impérieuse de procéder
ainsi.
   3. Je n’oublie bien évidemment pas que, dans le but d’établir sa com-
pétence et d’en déterminer les limites, la Cour peut, à l’occasion, avoir
besoin d’effleurer le fond pour mieux s’informer des faits qui l’aideront à
atteindre ce but et qu’elle ne peut recueillir sans se livrer à un examen de
questions de fond. Il ne fait aucun doute qu’un tel examen est admis-
sible. Il s’impose pour des raisons de bon sens et il existe en sa faveur une
longue liste de précédents. Ainsi que le juge Shahabuddeen l’a fait obser-
ver à juste titre dans une éminente opinion individuelle :
       « L’idée qu’en se prononçant sur des exceptions préliminaires la
     Cour pouvait, lors de son examen, « effleurer le fond » remontait aux
     années vingt. » (Plates-formes pétrolières (République islamique

                                                                              50

      DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. AL-KHASAWNEH)                       879

     d’Iran c. Etats-Unis d’Amérique), exception préliminaire, arrêt,
     C.I.J. Recueil 1996 (II), opinion individuelle du juge Shahabuddeen,
     p. 830. Voir Certains intérêts allemands en Haute-Silésie polonaise,
     compétence, arrêt no 6, 1925, C.P.J.I. série A no 6, p. 15.)
   4. Il convient cependant de concilier cette admissibilité d’un examen
de questions de fond avec le principe bien établi selon lequel l’intégrité du
fond doit être préservée et ne pas être préjugée ni prédéterminée au stade
des exceptions préliminaires. Ce principe et, d’ailleurs, la division de la
procédure en une phase sur la compétence et une autre sur le fond ne sont
certainement pas des fins en eux-mêmes mais des outils indispensables à
une bonne administration de la justice, et on ne saurait y toucher sans
risquer de porter préjudice à ces idéaux et à la fonction judiciaire elle-
même.
   5. Ces considérations m’incitent à penser qu’en l’espèce la question de
savoir si le traité de 1928 et le protocole de 1930 sont valides et en vigueur
aurait pu — et aurait dû — être réservée sans risque au stade de l’examen
au fond. Comme je l’ai indiqué plus haut (par. 2), on ne trouve nulle part
dans l’arrêt de raison impérieuse expliquant pourquoi il fallait statuer sur
la validité du traité et du protocole au stade des exceptions préliminaires
et trancher ainsi la question de la souveraineté sur les îles de San Andrés,
Providencia et Santa Catalina sans que cela ait donné lieu à un débat
véritable, contrairement à ce qu’exige un système judiciaire contradic-
toire. Ainsi, les Parties n’ont pas suffisamment débattu de la question de
la prétendue contrainte exercée sur le Nicaragua (qui, si elle est démon-
trée, peut, sous réserve du règlement de certaines questions concernant le
statut en droit coutumier, à l’époque des faits, des règles qui sont à pré-
sent codifiées aux articles 45 et 52 de la convention de Vienne sur le droit
des traités, se solder par la nullité ab initio du traité, à laquelle la pratique
ultérieure des Parties ne saurait remédier) 1 au cours de la procédure orale
(alors que, tout à fait à l’inverse, le Nicaragua a consacré au cours de la
procédure écrite une partie importante de ses observations à ce sujet),
sinon pour exiger essentiellement qu’elle soit tranchée au stade du fond
(Nicaragua) ou pour s’opposer à cet argument (Colombie). Toutefois, la

   1 Voir le paragraphe 79 de l’arrêt. Le fait que l’acquiescement ne saurait valider un

traité conclu par la contrainte a été clairement exposé dans les commentaires au projet
d’articles sur le droit des traités :
       « Les effets de la contrainte et ses incidences dans le domaine des relations inter-
    nationales sont d’une gravité telle que la Commission a estimé que le consentement
    obtenu de cette manière devait être tenu pour absolument nul, afin de garantir à la
    victime de la contrainte la possibilité de déterminer librement, par la suite, ses rela-
    tions futures avec l’Etat qui l’a exercée. De l’avis de la Commission, si l’on admettait
    l’application du présent article [le projet d’article qui devint l’article 45 prévoyant
    l’acquiescement de la convention de Vienne sur le droit des traités] aux cas de
    contrainte, cela risquerait d’affaiblir la protection que les articles 48 et 49 assurent
    aux Etats qui en sont victimes. » (Projet d’articles sur le droit des traités et commen-
    taires y afférents, Annuaire de la Commission du droit international, 1966, vol. II,
    p. 268-269.)

                                                                                         51

     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. AL-KHASAWNEH)            880

substance de la question n’a même pas été débattue de façon satisfaisante
ni ultérieurement examinée par la Cour. Cela apparaît dans les phrases
sommaires qui traitent du problème de la contrainte (arrêt, par. 75-80),
dont il est permis de penser qu’elles ne satisfont même pas à l’obligation
de motiver les arrêts. Le seul motif que présente la Cour pour trancher la
question au stade actuel (préjugeant en réalité de l’issue d’un examen au
stade du fond) se trouve aux paragraphes 50 et 51 de l’arrêt. Le para-
graphe 50 se lit comme suit :
        « La Cour estime qu’il n’est pas dans l’intérêt d’une bonne admi-
     nistration de la justice de se contenter à ce stade de faire état d’un
     désaccord entre les Parties sur le point de savoir si le traité de 1928 et
     le protocole de 1930 ont réglé les questions sur lesquelles porte le
     présent différend au sens de l’article VI du pacte de Bogotá, se réser-
     vant d’en trancher tous les aspects au stade du fond. »

   6. Avec tout le respect que je porte à l’opinion — ou à la conviction,
car le paragraphe commence en indiquant que « [l]a Cour estime » —
majoritaire, on peut dire que quiconque est convaincu par la logique de
ce paragraphe le sera quel que soit l’argument. Aucune tentative n’est
faite pour expliquer pourquoi il est défavorable aux intérêts de la bonne
administration de la justice de laisser au stade du fond la question cen-
trale de savoir si le traité de 1928 et le protocole de 1930 étaient valides et
réglaient par conséquent le différend (qualifié, par euphémisme, de
« désaccord » ou de « controverse »). Il n’y a rien non plus, dans l’objet du
différend, qui suggérerait l’irréversibilité ou un risque de caducité et qui,
par conséquent, justifierait de se hâter. Il n’y a pas non plus de retard
dans l’administration de la justice car « l’affaire s’est trouvée en état pour
ce qui est des exceptions préliminaires » en 2004 seulement (arrêt, par. 6)
— soit un délai normal en regard des autres affaires soumises à la Cour.
Il n’y a pas non plus moyen de trouver une justification dans la proposi-
tion générale selon laquelle il convient de vider les questions préliminaires
avant de passer à l’examen au fond, car il faut pour cela que lesdites ques-
tions soient de nature exclusivement préliminaire.
   7. En bref, rien dans ce paragraphe, que ce soit expressément ou par
allusion, ne semble répondre si peu soit-il à l’argument du Nicaragua
selon lequel « on trouvera difficilement meilleur exemple d’exception
n’ayant « pas dans les circonstances de l’espèce un caractère exclusive-
ment préliminaire » » (arrêt, par. 46).
   8. Poursuivant l’argumentation entamée au paragraphe 50, la Cour
cherche, dans le paragraphe suivant, à apporter des raisons pour traiter,
à ce stade, de la question de la validité du traité et du protocole. Le para-
graphe 51 se lit comme suit :
       « En principe, une partie qui soulève des exceptions préliminaires a
     droit à ce qu’il y soit répondu au stade préliminaire de la procédure,
     sauf si la Cour ne dispose pas de tous les éléments nécessaires pour

                                                                            52

     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. AL-KHASAWNEH)            881

     se prononcer sur les questions soulevées ou si le fait de répondre à
     l’exception préliminaire équivaudrait à trancher le différend, ou cer-
     tains de ses éléments, au fond. La Cour ne se trouve en l’espèce dans
     aucune de ces deux situations. Rechercher si elle a compétence pour-
     rait amener la Cour à effleurer certains aspects du fond de l’affaire
     (Certains intérêts allemands en Haute-Silésie polonaise, compétence,
     arrêt no 6, 1925, C.P.J.I. série A no 6, p. 15). Par ailleurs, la Cour a
     déjà établi que le point de savoir si le traité de 1928 et le protocole
     de 1930 ont réglé les questions en litige ne constituait pas l’objet du
     différend au fond. Il s’agit en fait d’une question préliminaire qu’elle
     doit trancher afin de déterminer si elle a compétence. » (Arrêt,
     par. 51.)
   9. L’argumentation exposée dans ce paragraphe repose sur plusieurs
méprises : elle postule une présomption qui n’existe pas en faveur de la
partie qui soulève les exceptions. Le paragraphe 9 de l’article 79 du
Règlement de la Cour — rappelé au paragraphe 48 de l’arrêt — dispose
que la Cour « retient l’exception, la rejette ou déclare que cette exception
n’a pas dans les circonstances de l’espèce un caractère exclusivement pré-
liminaire ». Il est évident que la troisième possibilité, à savoir déclarer que
l’exception n’a pas un caractère exclusivement préliminaire, a tout autant
de poids et constitue tout autant une réponse à l’exception en question
que les deux premières, même si elle implique de retarder la réponse à
l’exception jusqu’à la phase du fond.
   10. En d’autres termes, la partie qui soulève les exceptions prélimi-
naires a bien évidemment droit à une réponse au sens du paragraphe 9
de l’article 79 du Règlement de la Cour, mais non à une réponse favorable
dans tous les cas.
   11. Le paragraphe 51 de l’arrêt énonce ensuite deux critères à appli-
quer pour décider que l’exception n’a pas un caractère exclusivement pré-
liminaire ou pour joindre effectivement l’exception au fond :
a) la Cour n’est pas en possession de tous les faits nécessaires pour don-
   ner une réponse ; ou
b) en donnant une réponse, elle tranchera au fond le différend ou cer-
   tains des ses éléments.
Dans le même paragraphe, la Cour parvient à la conclusion qu’elle ne se
trouve dans aucune de ces deux situations et poursuit donc en se pronon-
çant sur la validité du traité et du protocole. Avec tout le respect que je
dois à la Cour, rien n’est plus contestable. J’ai déjà indiqué que, selon
moi, la Cour ne s’est pas renseignée comme elle l’aurait dû sur les élé-
ments de fait nécessaires (par. 5). Je ne peux qu’ajouter, à titre d’exemple,
que l’histoire des négociations du pacte de Bogotá n’a pas du tout été
examinée, ce qui pourtant aurait éclairé le contexte historique à considé-
rer pour parvenir à une interprétation réfléchie du sens donné aux termes
« réglé » ou « régi » ; la Cour n’a pas non plus considéré la question impor-
tante et pertinente du droit intertemporel, à savoir si, en 1928, la thèse

                                                                            53

      DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. AL-KHASAWNEH)                     882

bien établie selon laquelle les traités dont « la conclusion ... avait été obte-
nue par la menace ou l’emploi de la force ... ne devai[en]t plus être recon-
nu[s] comme juridiquement valable[s] » 2 avait atteint le statut de droit
coutumier. Pourtant, il aurait été indispensable de le faire car ce ne sont
pas l’existence factuelle du traité et du protocole ni leur pertinence au
regard du pacte de Bogotá que le Nicaragua a contestées, mais leur vali-
dité même.
   En d’autres termes, le Nicaragua remet en cause le premier principe sur
lequel la Colombie s’est fondée pour affirmer que le traité et le protocole
ont réglé ou régi le présent différend au sens de l’article 6 du pacte de
Bogotá.
   12. En ce qui concerne le second critère, à savoir que la réponse ne
devrait pas déterminer le différend au fond, la Cour a cherché à prévenir
cette éventualité en recourant au simple procédé consistant à définir
d’emblée l’objet du différend de façon étroite, de manière à exclure du
cadre de l’arrêt le statut du traité et du protocole.
   13. En procédant ainsi, la Cour s’appuie sur des précédents étayant
l’affirmation selon laquelle la Cour conserve la liberté de définir l’objet
du différend sur la base des conclusions des Parties (voir Compétence en
matière de pêcheries (Espagne c. Canada), compétence de la Cour, arrêt,
C.I.J. Recueil 1998, p. 447-449, par. 29-32 ; Essais nucléaires (Australie
c. France), arrêt, C.I.J. Recueil 1974, p. 262, par. 29 ; Essais nucléaires
(Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466, par. 30).
Une telle liberté ne saurait toutefois être illimitée, ne serait-ce que pour
des considérations de légitimité et de bon sens. A ce sujet, et dans le
contexte de la présente affaire, il aurait été prudent de tenir compte du
sentiment exprimé par le juge Vereshchetin dans son opinion dissidente
en l’affaire de la Compétence en matière de pêcheries, dans laquelle il a
indiqué :
        « Pour régler ce différend apparu à l’intérieur du différend, la
     Cour devrait se fonder sur le paragraphe 1 de l’article 40 du Statut,
     qui dispose que c’est à l’Etat demandeur d’indiquer l’objet du diffé-
     rend. Dès lors, s’il est vrai qu’il « ressort de la jurisprudence de la
     Cour que celle-ci ne se contente pas de la formulation employée par
     le demandeur, lorsqu’elle détermine l’objet du différend » (paragra-
     phe 30 de l’arrêt), il n’en est certainement pas moins vrai que,
     lorsqu’elle qualifie ce qui constitue le différend principal entre les
     parties, la Cour ne saurait sans motifs dûment étayés redéfinir l’objet
     du différend sans tenir compte des termes de la requête et des autres
     moyens présentés par le demandeur. C’est pourtant ce qu’elle semble
     avoir fait dans son arrêt... » (Compétence en matière de pêcheries
     (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil
     1998, opinion dissidente du juge Vereshchetin, p. 571, par. 4.)

  2 Projet d’articles sur le droit des traités et commentaires y afférents, Annuaire de la

Commission du droit international, 1966, vol. II, p. 246.

                                                                                       54

     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. AL-KHASAWNEH)            883

En effet, je ne puis trouver, en l’espèce, de motif dûment étayé pour défi-
nir l’objet du différend sans tenir aucun compte des conclusions du Nica-
ragua.
   14. En outre, la manière dont ce problème est abordé dans l’arrêt n’est
pas sans contradictions. Ainsi, au paragraphe 42 de l’arrêt, la Cour
reconnaît notamment que la souveraineté sur le territoire (c’est-à-dire sur
les îles et autres formations maritimes que les Parties revendiquent) et le
tracé de la frontière maritime entre les Parties sont les questions qui
opposent celles-ci au fond. Or, la Cour a indiqué au paragraphe 40 :


        « La Cour note que le Nicaragua a soutenu que les considérations
     relatives à la validité et à la terminaison alléguée du traité de 1928
     ainsi qu’à la question de savoir si le traité et son protocole de 1930
     couvraient ou réglaient l’ensemble des points en litige entre les
     Parties, notamment l’étendue géographique de l’archipel de San
     Andrés, la souveraineté sur Roncador, Quitasueño et Serrana et la
     délimitation maritime, s’inscrivaient toutes dans le cadre du diffé-
     rend dont elle est saisie...
        De l’avis de la Cour, tous ces aspects se rattachent au seul point de
     savoir si le traité de 1928 et le protocole de 1930 ont réglé les ques-
     tions en litige entre les Parties au sujet de la souveraineté sur les îles
     et autres formations maritimes et du tracé de la frontière maritime.
     La Cour considère toutefois que tel n’est pas l’objet du différend
     entre les Parties et que, dans les circonstances de la présente espèce,
     il s’agit d’une question préliminaire... »

   15. Ce raisonnement soulève une interrogation fondamentale : un
aspect (la validité du traité de 1928) essentiel pour le règlement d’une
question reconnue comme opposant les Parties au fond (la souveraineté
sur les îles nommément désignées de l’archipel de San Andrés) peut-il ne
pas faire partie de l’objet du différend ? La réponse doit évidemment être
négative.
   16. A cet égard, l’absurdité flagrante du raisonnement montre bien
que la distinction est artificielle. Elle montre en particulier que la question
de la validité du traité et du protocole ne relève pas d’une argumentation
secondaire mais constitue une étape logique, cruciale et indispensable, du
règlement au fond du différend en ce qui a trait à la souveraineté sur les
îles de San Andrés, Providencia et Santa Catalina. La question fait partie
intégrante du différend et n’est préliminaire qu’en raison de son antério-
rité dans le processus logique du règlement du différend, mais ce n’est pas
un point préalable au litige sur lequel on peut statuer séparément. En
d’autres termes, l’exception préliminaire est, dans cette affaire, si indisso-
ciable du fond que trancher dans un sens ou dans l’autre la question de la
validité du traité de 1928 et du protocole de 1930 équivaut à régler le dif-
férend au fond en faveur de l’une ou l’autre des Parties en ce qui concerne
les îles susmentionnées et à influer sur l’issue de toute délimitation mari-

                                                                            55

      DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. AL-KHASAWNEH)                       884

time. En effet, la présente affaire est l’exemple par excellence d’un cas
dans lequel la Cour devrait juger que :
     « l’exception est tellement liée au fond ou à des points de fait ou de
     droit touchant au fond qu’on ne saurait l’examiner séparément sans
     aborder le fond, ce que la Cour ne saurait faire tant que la procédure
     sur le fond est suspendue aux termes de l’article 62, ou sans préjuger
     le fond avant que celui-ci ait fait l’objet d’une discussion exhaustive »
     (Barcelona Traction, Light and Power Company, Limited (nouvelle
     requête : 1962) (Belgique c. Espagne), exceptions préliminaires,
     arrêt, C.I.J. Recueil 1964, p. 43).
   17. Je ne cherche aucunement, dans cette assez brève opinion, à pro-
poser des formules théoriques permettant d’établir quelles exceptions pré-
liminaires devraient être déclarées comme ne revêtant pas un caractère
exclusivement préliminaire et, quoi qu’il en soit, je doute qu’une telle ten-
tative aboutisse étant donné que chaque affaire dépend de ses propres
faits et circonstances. Mais je puis indiquer avec suffisamment d’assu-
rance que, lorsque la prétention à l’origine de l’exception n’est pas sans
fondement et qu’en outre elle est défendable et plausible, la Cour ne
devrait pas couper court aux tentatives de faire pleinement valoir les
arguments au fond 3. Comme l’a indiqué le juge Read dans son opinion
dissidente en l’affaire de l’Anglo-Iranian Oil Co. :
        « Il m’est impossible de méconnaître la grave injustice que cause-
     rait à un Etat demandeur un arrêt qui admettrait une exception
     d’incompétence et refuserait d’autoriser un prononcé sur le fond,
     tout en tranchant en même temps, à l’encontre de l’Etat demandeur,
     un important point de fait ou de droit faisant partie du fond. Le
     refus d’autoriser un jugement du différend aurait pour effet de ren-
     voyer l’Etat demandeur et l’Etat défendeur à d’autres mesures juri-
     diques ou politiques, en vue de régler le différend. Au moment de
     rechercher une autre solution au différend, ni le demandeur ni le
     défendeur ne devraient être placés dans un état d’infériorité à la suite
     d’une décision sur un point de fait ou de droit touchant le fond. »
     (Anglo-Iranian Oil Co. (Royaume-Uni c. Iran), exception prélimi-
     naire, arrêt, C.I.J. Recueil 1952, opinion dissidente du juge Read,
     p. 149.)
  18. Enfin, il me paraît évident que la compétence de la Cour en vertu
du paragraphe 2 de l’article 36 de son Statut est à la fois indépendante du
système juridictionnel établi par le pacte de Bogotá et plus vaste que celle
qui découle du pacte. Néanmoins, pour établir sa compétence dans ce cas
précis, si la Cour avait commencé par se placer dans l’optique de la clause

  3 Pour une autre affaire, antérieure, dans laquelle ce point a été mûrement réfléchi, voir

celle des Plates-formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique),
exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), opinion dissidente du juge Sha-
habuddeen, p. 824-825.

                                                                                         56

     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. AL-KHASAWNEH)                885

facultative de juridiction obligatoire, elle aurait été tenue de traiter la
question de savoir s’il existait un « différend d’ordre juridique » entre les
Parties. Comme le note la Cour au paragraphe 138 de l’arrêt, la question
de savoir si le traité de 1928 a réglé le différend qui lui a été soumis est
donc tout aussi importante pour déterminer sa compétence en vertu de la
clause facultative qu’elle l’est pour établir celle-ci aux termes du pacte de
Bogotá. Cependant, pour les raisons que je viens d’exposer dans mon
opinion, j’estime aussi que le point tranché par la Cour au paragra-
phe 138 de l’arrêt, à savoir qu’il ne « subsistait pas de différend juridique
entre les Parties », est si indissociable du fond que sa détermination aurait
dû être renvoyée au stade de la procédure consacré à celui-ci.
   19. Il est intéressant de souligner à cet égard que, dans aucune des
affaires qu’elle a jugées, la Cour permanente de Justice internationale n’a
accepté in limine litis l’argument selon lequel il n’existait pas de différend
d’ordre juridique au sens du paragraphe 2 de l’article 36 du Statut. Ces
questions furent toujours renvoyées au stade du fond 4. Il faut noter en
outre que la citation tirée de l’affaire du Sud-Ouest africain qui figure au
paragraphe 138 de l’arrêt, et sur laquelle la Cour s’appuie en partie pour
juger qu’il ne subsiste pas de différend entre les Parties, est incomplète.
L’arrêt omet de citer la déclaration très importante selon laquelle un dif-
férend existe s’il peut être « démontr[é] que la réclamation de l’une des
parties se heurte à l’opposition manifeste de l’autre » (Sud-Ouest africain
(Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions pré-
liminaires, arrêt, C.I.J. Recueil 1962, p. 328). L’existence d’un différend
s’établit ainsi sur un critère d’opposabilité et non sur celui d’une liberté
sans entrave de la Cour. En l’espèce, il semble indéniable que la préten-
tion du Nicaragua selon laquelle le traité de 1928 est nul se heurte à
l’opposition manifeste de la Colombie.

                                  (Signé) Awn Shawkat AL-KHASAWNEH.




  4 Voir Shabtai Rosenne, The Law and Practice of the International Court 1920-2005,

2006, vol. II, par. II.195.

                                                                                 57

